DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on pages 7-8 that Labrot and Tonar fail to disclose a light control sheet comprising a first transparent electrode layer comprising an electrode section and an insulating section. However, as detailed in the rejection of claim 1, Tonar discloses a first transparent electrode layer that comprises an electrode section and an insulating section (Tonar, Figure 2; Paragraph 0021). Further, Labrot discloses a light control sheet comprising liquid crystals, used to modify the disclosure of Tonar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 10, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 13, 14, the limitation “a conductive section formed between the electrode section and the conductive section” is ambiguous and unclear as it references a conductive section being between itself and the electrode section. Based on the other claimed limitations, it appears that the 
Regarding Claim 9, the limitation “the direction parallel to the second surface” lacks proper antecedent basis, since the direction parallel to the second surface has not been previously introduced. Therefore, the limitation is interpreted to mean “a direction parallel to the second surface”.
Regarding Claim 10, the limitations “the first transparent electrode layer” and “the second transparent electrode layer” lack proper antecedent basis, since only first and second transparent conductive layers have been previous introduced. Therefore, the limitations are interpreted to mean “the first transparent conductive layer” and “the second transparent conductive layer”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tonar (US Publication No.: US 2018/0101079 A1 of record) in view of Labrot et al (US Publication No.: US 2018/0281570 A1 of record, “Labrot”).
Regarding Claim 1, Tonar discloses a light control sheet (Figure 2), comprising:
A light control layer (Figure 2, light control layer 62);
A pair of transparent electrode layers including a first transparent electrode layer and a second transparent electrode layer sandwiching the light control layer (Figure 2, first transparent electrode layer 34 including 80/88/84, second transparent electrode layer 50 including 112/116/108); and
A pair of transparent support layers sandwiching the light control layer and the pair of transparent electrode layers (Figure 2, transparent support layers 22 and 38; Paragraph 0018), wherein
The pair of transparent electrode layers is formed such that the first transparent electrode layers faces a first surface of the light control layer and that the second transparent electrode layer faces a 
The first transparent electrode layer has an electrode section configured to apply a driving voltage to the light control layer (Paragraph 0021; Figure 2, electrode section 80), and
An insulating section formed adjacent to the electrode section and extending in a direction parallel to the first surface of the light control sheet and along an outer edge of the electrode section (Paragraph 0021; Figure 2, insulating section 88 extends horizontally and vertically, where horizontally is parallel to the first surface and along an outer edge of the electrode section 80).
Tonar fails to disclose that the light control layer includes a liquid crystal composition.
However, Labrot discloses a similar light control sheet where the light control layer includes a liquid crystal composition (Labrot, Figure 3, light control layer 11; Paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include liquid crystal as disclosed by Labrot. One would have been motivated to do so for the purpose of improving visual impression and optimizing light transmittance (Labrot, Paragraphs 0028-0029). 

Regarding Claim 2, Tonar in view of Labrot discloses the light control sheet according to claim 1, wherein the first transparent electrode layer includes a conductive section, wherein the insulating section is formed between the electrode section and the conductive section and exposed at an end surface of the light control sheet such that the conductive section is insulated from the electrode section by the insulating section (Tonar, Figure 2, conductive section 84 is formed at an end surface of the light control sheet such that the insulating section 88 is disposed between the electro section 80 and the conductive section 84).

Regarding Claim 3, Tonar in view of Labrot discloses the light control sheet according to claim 1.
Tonar fails to disclose that the insulating section is a laser-processed portion of the first transparent electrode layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include a laser process as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving stability and precision within the manufacturing process (Labrot, Paragraph 0037). 

Regarding Claim 4, Tonar in view of Labrot discloses the light control sheet according to claim 3, wherein the first transparent electrode layer comprises a conductive film including a fragmented portion forming the insulating section (Tonar, Figure 2 includes a conductive film 34 with a fragmented portion 88).

Regarding Claim 5, Tonar in view of Labrot discloses the light control sheet according to claim 3.
Tonar fails to disclose that the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section.
However, Labrot discloses a similar light control sheet where the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section (Labrot, Paragraph 0076 discloses the use of an acrylic adhesive for the insulating section 10 and Paragraph 0074 discloses the use of ITO for the electrode section 12, where ITO is known to have a greater transmittance than acrylic adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to have a greater transmittance in the electrode section as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving greater light transmittance in the display area as opposed to the peripheral area (Labrot, Paragraphs 0074-0076).


Tonar fails to disclose that the second transparent electrode layer is formed such that the insulating section of the first transparent electrode layer overlaps the insulating section of the second transparent electrode layer.
However, Labrot discloses a similar light control sheet where the second transparent electrode layer is formed such that the insulating section of the first transparent electrode layer overlaps the insulating section of the second transparent electrode layer (Labrot, Figure 3, insulating section of first transparent electrode layer includes top portion of 10 and insulating section of second transparent electrode layer includes bottom portion of 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include overlapping insulating sections as disclosed by Labrot. One would have been motivated to do so for the purpose of adequately preventing the active layer from being damaged or aging rapidly (Labrot, Paragraph 0076). 

Regarding Claim 10, Tonar discloses a method of producing a light control sheet (Figure 2), comprising:
Forming a multilayer laminate in which a light control layer is sandwiched between a first transparent conductive layer support by a first transparent support layer and a second transparent conductive layer supported by a second transparent support layer (Figure 2, light control layer 62, first transparent conductive layer 34, first support layer 22, second transparent conductive layer 50, second support layer 38; Paragraph 0018); and
Forming an insulating section in the first transparent conductive layer such that the first transparent conductive layer has an electrode section configured to apply a driving voltage to the light 
The multilayer laminate is formed such that the first transparent conductive layer faces a first surface of the light control layer and that the second transparent conductive layer faces a second surface of the light control layer on an opposite side with respect to the first surface (Figure 2, first transparent conductive layer 80/88/84 faces a first surface of the light control layer 62, where the second transparent conductive layer 112/116/108 faces a second surface of the light control layer 62).
Tonar fails to disclose that the light control layer includes liquid crystal and that the insulating section is formed by laser irradiation to the multilayer laminate.
However, Labrot discloses a similar light control sheet where the light control layer includes liquid crystal (Labrot, Figure 3, light control layer 11; Paragraph 0074) and that the insulating section is formed by laser irradiation to the multilayer laminate (Labrot, Figure 3, insulating section 10; Paragraph 0037; Paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include a laser process and liquid crystals as disclosed by Labrot. One would have been motivated to include a laser process for the purpose of achieving stability and precision within the manufacturing process (Labrot, Paragraph 0037). One would have been motivated to include liquid crystals for the purpose of improving visual impression and optimizing light transmittance (Labrot, Paragraphs 0028-0029). 

Regarding Claim 11, Tonar in view of Labrot discloses the light control sheet according to claim 1, wherein the pair of transparent electrode layers is formed such that the first transparent electrode layer is formed on and in contact with the first surface of the light control layer and that the second transparent electrode layer formed on and in contact with the second surface of the light control layer (Tonar, Figure 2, first transparent electrode layer 34 is formed directly on a first surface while second transparent electrode layer 50 is formed directly on a second layer).



Regarding Claim 15, Tonar in view of Labrot discloses the light control sheet according to claim 11. 
Tonar fails to disclose that the insulating section is a laser-processed portion of the first transparent electrode layer.
However, Labrot discloses a similar light control sheet where the insulating section is a laser-processed portion of the first transparent electrode layer (Labrot, Figure 3, insulating section 10; Paragraph 0037; Paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include a laser process as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving stability and precision within the manufacturing process (Labrot, Paragraph 0037). 

Regarding Claim 17, Tonar in view of Labrot discloses the light control sheet according to claim 15, wherein the first transparent electrode layer comprises a conductive film including a fragmented portion forming the insulating section (Tonar, Figure 2 includes a conductive film 34 with a fragmented portion 88).

Regarding Claim 19, Tonar in view of Labrot discloses the light control sheet according to claim 15. 
Tonar fails to disclose that the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section.
However, Labrot discloses a similar light control sheet where the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section (Labrot, Paragraph 0076 discloses the use of an acrylic adhesive for the insulating section 10 and Paragraph 0074 discloses the use of ITO for the electrode section 12, where ITO is known to have a greater transmittance than acrylic adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to have a greater transmittance in the electrode section as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving greater light transmittance in the display area as opposed to the peripheral area (Labrot, Paragraphs 0074-0076).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Labrot in view of Hermens et al (US Publication No.: US 5,706,069 of record, “Hermens”). 
Regarding Claim 6, Tonar in view of Labrot discloses the light control sheet according to claim 3.
Tonar fails to disclose that the insulating section is a strip-shaped region having an outer shape formed by a sequence of a plurality of rounded regions formed in one direction.
However, Hermens discloses a similar light control sheet where the insulating section is a strip-shaped region having an outer shape formed by a sequence of a plurality of rounded regions formed in one direction (Hermens, Figure 1, insulating section 3 has a strip-shaped region with a plurality of rounded regions 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulating section as disclosed by Tonar to include rounded regions as disclosed by Hermens. One would have been motivated to do so for the purpose of providing device support and resistance to large tensile forces (Hermens, Column 3, l.53-Column 4, l.27). 

Regarding Claim 8, Tonar in view of Labrot discloses the light control sheet according to claim 1.
Tonar fails to disclose that the light control sheet has a connection region to which a wiring section configured to apply the driving voltage to the electrode section is connected, such that the connection region is formed in an end portion of the light control sheet and that the insulating section is disconnected in a vicinity of the connection region.
However, Hermens discloses a similar light control sheet where the light control sheet has a connection region to which a wiring section configured to apply the driving voltage to the electrode section is connected, such that the connection region is formed in an end portion of the light control sheet and that the insulating section is disconnected in a vicinity of the connection region (Hermens, Figure 1, wiring section 10/8, insulating section 3, electrode section 7).
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tonar in view of Labrot in further view of Jeong (US Publication No.: US 2008/0002134 A1 of record).
Regarding Claim 7, Tonar in view of Labrot discloses the light control sheet according to claim 1.
Tonar fails to disclose that the insulating section has an annular shape that surrounds the electrode section, and the light control sheet has a connection region to which a wiring section configured to apply the driving voltage to the electrode section is to be connected, such that the wiring section is surrounded by the insulating section when connected to the connection region. 
However, Jeong discloses a similar light control sheet where the insulating section has an annular shape that surrounds the electrode section, and the light control sheet has a connection region to which a wiring section configured to apply the driving voltage to the electrode section is to be connected, such that the wiring section is surrounded by the insulating section when connected to the connection region (Jeong, Figure 7-8A, electrode section 244, insulating section 250, wiring section 230, where the wiring section 230 is in an area surrounded by the insulating section 250). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include a wiring section within the insulating section as disclosed by Jeong. One would have been motivated to do so for the purpose of improving electrical connection between the wiring section and electrode section (Jeong, Paragraphs 0065-0066).

Claims 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tonar in view of Labrot in further view of De Jong et al (US Publication No.: US 2018/0011359 A1, “De Jong”).
Regarding Claim 12, Tonar in view of Labrot discloses the light control sheet according to claim 1.
Tonar fails to disclose a pair of alignment layers including a first alignment layer formed on the first surface of the light control layer and a second alignment layer formed on the second surface of the light control layer, wherein the pair of the transparent electrode layers is formed such that the first transparent electrode layer is formed on the first alignment layer and that the second transparent electrode layer formed on the second alignment layer.
However, De Jong discloses a similar light control sheet comprising a pair of alignment layers including a first alignment layer formed on the first surface of the light control layer and a second alignment layer formed on the second surface of the light control layer, wherein the pair of the transparent electrode layers is formed such that the first transparent electrode layer is formed on the first alignment layer and that the second transparent electrode layer formed on the second alignment layer (De Jong, Paragraphs 0045-0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include alignment layers as disclosed by De Jong. One would have been motivated to do so for the purpose of optimizing the alignment of the liquid crystals in order to achieve a desired mode of the light control sheet (De Jong, Paragraph 0045). 

Regarding Claim 14, Tonar in view of Labrot and De Jong discloses the light control sheet according to claim 11, wherein the first transparent electrode layer includes a conductive section, wherein the insulating section is formed between the electrode section and the conductive section and exposed at an end surface of the light control sheet such that the conductive section is insulted from the electrode section by the insulating section (Tonar, Figure 2, conductive section 84 is formed at an end surface of the light control sheet such that the insulating section 88 is disposed between the electro section 80 and the conductive section 84).

Regarding Claim 16, Tonar in view of Labrot and De Jong discloses the light control sheet according to claim 11. 
Tonar fails to disclose that the insulating section is a laser-processed portion of the first transparent electrode layer.
However, Labrot discloses a similar light control sheet where the insulating section is a laser-processed portion of the first transparent electrode layer (Labrot, Figure 3, insulating section 10; Paragraph 0037; Paragraph 0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to include a laser process as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving stability and precision within the manufacturing process (Labrot, Paragraph 0037). 

Regarding Claim 18, Tonar in view of Labrot and De Jong discloses the light control sheet according to claim 15, wherein the first transparent electrode layer comprises a conductive film including a fragmented portion forming the insulating section (Tonar, Figure 2 includes a conductive film 34 with a fragmented portion 88).

Regarding Claim 20, Tonar in view of Labrot and De Jong discloses the light control sheet according to claim 15. 
Tonar fails to disclose that the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section.
However, Labrot discloses a similar light control sheet where the insulating section and the electrode section are formed such that a visible light transmittance in the insulating section is lower than a visible light transmittance in the electrode section (Labrot, Paragraph 0076 discloses the use of an acrylic adhesive for the insulating section 10 and Paragraph 0074 discloses the use of ITO for the electrode section 12, where ITO is known to have a greater transmittance than acrylic adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light control sheet as disclosed by Tonar to have a greater transmittance in the electrode section as disclosed by Labrot. One would have been motivated to do so for the purpose of achieving greater light transmittance in the display area as opposed to the peripheral area (Labrot, Paragraphs 0074-0076).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871